NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10140

                Plaintiff-Appellee,             D.C. No. 3:14-cr-00069-MMD-
                                                WGC-1
 v.

JOHN THOMAS ABRAMS, AKA David
Blackwell, AKA Buck, AKA David George           MEMORANDUM*
Garnett, AKA John McDonald, AKA John
Gordon Walker,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      John Thomas Abrams appeals pro se from the district court’s order denying

his motion for a new trial on his convictions for kidnapping, in violation of 18

U.S.C. §§ 1201(a)(1) and (g)(1), and transportation of a minor for illegal sexual


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
activity, in violation of 18 U.S.C. § 2423(a). We have jurisdiction under 28 U.S.C.

§ 1291. We review for abuse of discretion, see United States v. Hinkson, 585 F.3d

1247, 1259 (9th Cir. 2009) (en banc), and we affirm.

      Abrams contends that the prison confiscated CDs and thumb drives, and

when they were returned to him a year after the trial, he discovered they contained

evidence that would have discredited government witnesses. Even if, as Abrams

contends, the evidence was newly discovered, he did not make the necessary

showing that “the evidence [was] neither cumulative nor merely impeaching.”

United States v. Harrington, 410 F.3d 598, 601 (9th Cir. 2005) (internal quotation

marks omitted).

      AFFIRMED.




                                         2                                   20-10140